Citation Nr: 1211047	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-00 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued the noncompensable rating for the Veteran's bilateral hearing loss disability. 

The Veteran testified at a December 2011 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a compensable rating for his service-connected bilateral hearing loss disability.  For the following reasons, this claim must be remanded to ensure that all due process requirements have been satisfied and that the record has been adequately developed for appellate review.  

After this appeal was certified to the Board, the Veteran submitted a private October 2011 audiological examination which has not been considered by the agency of original jurisdiction (AOJ).  A waiver of initial consideration by the AOJ of this evidence is not of record.  See 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the agency of AOJ for initial review unless this procedural right is waived by the appellant).  Without such a waiver, this case must be returned to the AOJ to review this additional evidence and readjudicate the Veteran's claim.  See id.; see also Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (holding that a VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid).

The Board also finds that a new VA examination is warranted.  In this regard, under the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), VA has a duty to provide a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Here, a VA audiological examination was last performed in August 2009 and is now about two and a half years old.  The October 2011 private audiological examination report shows a worsening of the Veteran's bilateral hearing loss.  Accordingly, on remand, a new VA audiological examination should be performed to assess the current level of severity of the Veteran's bilateral hearing loss disability and the resulting functional impairment.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  The Board also notes that at the December 2011 Board hearing, the Veteran described pain on the outside and inside of his left ear.  The examiner should address the nature and etiology of that pain and whether it is related to the Veteran's hearing loss disability.  

Finally, the AOJ should take this opportunity to request the Veteran to identify any additional recent treatment he has received for his bilateral hearing loss disability.  The AOJ should then take the appropriate steps to request any records identified by the Veteran and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to identify any recent medical treatment he has received for his bilateral hearing loss disability.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  All efforts to obtain these records must be documented and associated with the claims file.

2. The Veteran should be scheduled for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his bilateral hearing loss disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  

In addition, the examiner should assess the nature and etiology of the Veteran's reported left ear pain and whether it is related to his service-connected hearing loss disability.  

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits, taking into consideration the October 2011 private audiological examination and all other evidence of record since the December 2009 statement of the case (SOC).  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


